I concur in the result upon the ground that under the circumstances of this case the consent of the insured was procured, after the issue of the policy, true, but in such fashion that the consent is retroactive and effective as of the date of the delivery of the policy. I cannot at present concur in a holding that the reference in 1 Mason Minn. St. 1927, § 3396, to life insurance issued "without the knowledge or consent of the insured" has of itself affected any enlargement of the category of cases wherein life insurance is valid even though issued without the consent of the insured.